     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 1 of 30 Page ID #:1



 1   Paul L. Hoffman, State Bar No. 71244
 2   John C. Washington, State Bar No. 315991
     SCHONBRUN SEPLOW HARRIS
 3
     HOFFMAN & ZELDES LLP
 4   200 Pier Avenue Ste. 226
     Hermosa Beach, CA 90254
 5
     (310) 717-7373
 6

 7
     Attorneys for Plaintiff
     Mario Carrasco
 8

 9
                          UNITED STATES DISTRICT COURT
10

11                      CENTRAL DISTRICT OF CALIFORNIA
12

13   MARIO CARRASCO, an individual,
14
                  Plaintiff,                Case No.
15

16   vs.
                                            COMPLAINT FOR DAMAGES AND
17
     CITY OF GLENDORA, GLENDORA             INJUNCTIVE AND DECLARATORY
18   POLICE DEPARTMENT, MATT                RELIEF
19   EGAN, in his official capacity as
     Glendora Chief of Police, CHRIS
20   STABIO, in his official capacity as
21   Lieutenant of the Glendora Police
     Department AND DOES 1-10,
22

23                Defendants
24

25

26

27

28
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 2 of 30 Page ID #:2



 1                                   INTRODUCTION
 2
           1.     This civil rights action arises out of Defendants’ unjustified and
 3

 4   unconstitutional September 17, 2020, police stop of Plaintiff Mario Carrasco at
 5
     gunpoint.
 6

 7
           2.     Mr. Carrasco was leaving a public park in Glendora where he was

 8   admiring the mountains when a Glendora Police Department (“GPD”) officer
 9
     pulled him over for no reason and immediately leapt out of his squad car,
10

11   screaming at Mr. Carrasco. Two additional GPD officers arrived at the scene
12
     shortly thereafter and rapidly emerged from their squad cars with guns drawn. Mr.
13

14
     Carrasco was stunned, terrified, and confused by these actions because he broke no

15   law and was minding his business in his hometown. Mr. Carrasco’s white 1997
16
     Dodge Ram cargo van was registered, insured, and in perfect working order. Even
17

18   though he knew he had done nothing wrong and feared for his life, Mr. Carrasco
19
     complied with all the officers’ demands.
20

21
           3.     During the ordeal, the GPD officers ordered Mr. Carrasco to exit the

22   van with his hands up. They demanded he turn around and face away from them.
23
     While two of the officers pointed their guns at his back, they forced Mr. Carrasco –
24

25   a senior citizen – to walk backwards up a hill. Mr. Carrasco was terrified that he
26
     would be shot if he moved the wrong way, especially considering the way the GPD
27

28
     officers were behaving.
                                                1
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 3 of 30 Page ID #:3



 1

 2         4.       Mr. Carrasco is a proud naturalized United States citizen who has
 3
     lived in Glendora for over thirty years. He frequently visits this same public park to
 4

 5   walk and marvel at the San Gabriel Mountains.
 6
           5.       After immigrating to the United States from Ecuador in 1975, he
 7

 8
     became a citizen, started a family, ran a successful commercial electrical business,

 9   and settled down in a quiet Glendora neighborhood. His daughter is a lawyer. His
10
     son is a veteran. He is now a semi-retired, happy grandfather. That morning, he
11

12   was wearing the same yellow t-shirt he had worn to his granddaughter’s Minions-
13
     themed birthday party.
14

15
           6.       Defendants’ actions caused Mr. Carrasco extreme emotional distress

16   and continue to make him feel like an unwanted stranger in his own community.
17
     He brings this case to stop the GPD from racially profiling him or any other person
18

19   in Glendora.
20
                                JURISDICTION AND VENUE
21

22
           7.       This case arises under the Fourth and Fourteenth Amendments to the

23   U.S. Constitution and 42 U.S.C. § 1983. This Court has subject matter jurisdiction
24
     over this action pursuant to 28 U.S.C. §§ 1331 and 1343, and supplemental
25

26   jurisdiction over related state law claims under 28 U.S.C. § 1367. Plaintiff timely
27

28
                                                2
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 4 of 30 Page ID #:4



 1   filed a Government Tort Claim on or about March 11, 2021. To date the City of
 2
     Glendora has not responded to this claim.
 3

 4         8.     Venue is proper under 28 U.S.C. § 1391(b)(2) because the events
 5
     giving rise to these claims occurred in this District.
 6

 7
                                           PARTIES

 8         9.     Plaintiff Mario Carrasco brings this action individually. Mr. Carrasco
 9
     was born in Ambato, Ecuador and is a naturalized citizen of the United States. Mr.
10

11   Carrasco has been a resident of Glendora, California for over thirty years.
12
           10.    Defendant City of Glendora (“City”) is a political subdivision of the
13

14
     State of California. Defendant GPD is an independent entity subject to suit. City is

15   sued under § 1983 because City’s policies and customs caused Plaintiff’s injuries
16
     and under the doctrine of respondent superior for Plaintiff’s state claims.
17

18         11.    Matt Egan is the Glendora Chief of Police and is sued in his official
19
     capacity as the relevant policy maker.
20

21
           12.    Defendant Chris Stabio is a Lieutenant of the Glendora Police

22   Department and is sued in his official capacity as the relevant supervisory
23
     employee.
24

25         13.    The identities and capacities of defendants Does 1 through 10 are
26
     presently unknown to Plaintiff, and on this basis, Plaintiff sues these defendants by
27

28
     fictitious names. These Does include the three officers discussed in paragraph 2
                                                3
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 5 of 30 Page ID #:5



 1   above. Plaintiff will amend the Complaint to substitute the true names and
 2
     capacities of the Doe defendants when ascertained. Plaintiff is informed, believes,
 3

 4   and thereon alleges that Does 1 through 10 were at all times relevant herein,
 5
     employees and/or agents of the Defendant City and were involved in some manner
 6

 7
     with the violations of Mr. Carrasco’s rights. Defendants Does 1 through 10 are

 8   sued in both their official and individual capacities.
 9
           14.    Each individual defendant and each Doe defendant acted under color
10

11   of state law at all times relevant to the allegations herein, and within the scope of
12
     his or her agency and employment with the Defendant City and the GPD.
13

14
           15.    In committing the acts this complaint alleges, the individual

15   defendants acted wantonly, knowingly, maliciously, and with reckless or callous
16
     disregard for Plaintiff's constitutional and other rights, justifying an award of
17

18   punitive damages against each individual Doe Defendant.
19
                                            FACTS
20

21
           16.    On September 17, 2020, at approximately 10:30 A.M., Mr. Carrasco

22   drove to Carlyle Linder Equestrian Park located in Glendora. Mr. Carrasco drives a
23
     white 1997 Dodge Ram cargo van. He had paid for the car in full, and it was
24

25   registered under his name. There were current registration tags on the Arizona
26
     license plates, which were the plates that belonged to the vehicle.
27

28
                                                4
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 6 of 30 Page ID #:6



 1           17.   After parking his van at the center of the park, Mr. Carrasco exited his
 2
     vehicle and began to walk around the park, as he often does, to look at the San
 3

 4   Gabriel Mountains. During his walk, he noticed a marked GPD squad car driving
 5
     slowly nearby within the park grounds.
 6

 7
             18.   As Mr. Carrasco continued his walk, he saw the squad car made a

 8   quick, speedy circle before heading south toward the wash, away from Mr.
 9
     Carrasco and towards a dead end. Because Mr. Carrasco had done nothing wrong,
10

11   he was not concerned about the GPD squad car’s presence or its erratic driving.
12
             19.   At or around 11 A.M., Mr. Carrasco concluded his visit and drove to
13

14
     the park exit at the intersection of Glendora Mountain Road and Boulder Springs

15   Drive. As he waited at the intersection traffic light, he noticed the same GPD squad
16
     car pull up behind him. Moments later, the squad car activated its lights to pull him
17

18   over.
19
             20.   Though he knew that he had done nothing wrong and that there were
20

21
     no issues with his van that would justify a police stop, Mr. Carrasco complied with

22   the officer’s order as soon as it was safe to do so, pulling over onto the southbound
23
     side of Glendora Mountain Road. At this point and through the rest of the
24

25   interaction, there were no other people in the vicinity.
26
             21.   As soon as the squad car parked behind Mr. Carrasco, a tall, white,
27

28
     male officer (“Doe 1”) exited and began screaming commands at him. At
                                                5
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 7 of 30 Page ID #:7



 1   approximately the same time, two additional marked GPD squad cars arrived, with
 2
     one parking near the first squad car and the other parking approximately 25 feet
 3

 4   away from Mr. Carrasco’s van. One officer emerged from each car (“Doe 2” and
 5
     “Doe 3”), and both drew their guns and pointed them directly at Mr. Carrasco.
 6

 7
     Both appeared to be young, white, and male.

 8          22.    Mr. Carrasco was shocked that the officers never asked for his
 9
     driver’s license, vehicle registration, or proof of insurance, nor did they ask any
10

11   other questions that would have immediately defused the situation. Instead, the
12
     immediate escalation to the threat of deadly force caused Mr. Carrasco to fear for
13

14
     his life.

15          23.    Officer Doe 1 screamed at Mr. Carrasco to put his hands out of the
16
     window, which he did. The officers ordered Mr. Carrasco to get out of his van,
17

18   which he did slowly and deliberately, not wanting to make any movements that
19
     could be misconstrued as dangerous.
20

21
            24.    The officers, still pointing their guns directly at Mr. Carrasco, ordered

22   him to turn and face away from them. He complied, keeping his hands straight up
23
     in the air, still fearing for his life. Shortly after, the first officer screamed, “Do you
24

25   understand English?” He told them that he did, even though he had complied with
26
     all of their commands in English up to that point.
27

28
                                                  6
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 8 of 30 Page ID #:8



 1          25.      Officer Doe 1 paused before ordering Mr. Carrasco to step back.
 2
     Following instructions precisely because he still feared for his life, he took one
 3

 4   step back. One of the other officers then barked “‘Continue walking backwards
 5
     towards us!’”
 6

 7
            26.      Mr. Carrasco, slowly and deliberately, walked backwards up Glendora

 8   Mountain Road. Two or three times, the officers shouted, “Don’t look back!” Mr.
 9
     Carrasco was terrified of giving the officers any reason to shoot him. After
10

11   approximately twenty-five steps, Mr. Carrasco realized that he had made his way
12
     in between two of the squad cars.
13

14
            27.      As he approached the doors of the squad cars, one of the Doe officers

15   grabbed hold of Mr. Carrasco’s arms with enough force to hurt him. Despite all of
16
     this, Mr. Carrasco maintained his composure and obeyed the officers’ commands
17

18   at all times.
19
            28.      The Doe officer ordered Mr. Carrasco to position his hands as if he
20

21
     were praying, and then pushed him forcefully against the patrol car. Mr. Carrasco

22   did not resist. The officer, who was larger than Mr. Carrasco, used his body weight
23
     to restrain Mr. Carrasco against the patrol car.
24

25          29.      As Mr. Carrasco was restrained, one of the other officers asked if he
26
     was carrying any weapons. Mr. Carrasco responded no. The officer asked if Mr.
27

28
                                                 7
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 9 of 30 Page ID #:9



 1   Carrasco had knives or other sharp objects on his person. Mr. Carrasco again
 2
     answered no. Throughout, Mr. Carrasco maintained a calm and reasoned tone.
 3

 4         30.    Mr. Carrasco was standing in with his legs partially spread because of
 5
     the weight of the larger officer. At this point, the officer began to search Mr.
 6

 7
     Carrasco’s entire body. The officer firmly searched Mr. Carrasco’s legs, torso, and

 8   private area. Mr. Carrasco was terrified and felt violated.
 9
           31.    Throughout the search, the other two officers kept their weapons
10

11   trained directly at Mr. Carrasco’s head. This is despite the fact that Mr. Carrasco
12
     had never resisted or given any other indication of noncompliance. Even up to this
13

14
     point, Mr. Carrasco was never told why he was being detained.

15         32.    When the search was over, the searching officer demanded that Mr.
16
     Carrasco wait in the back of one of the squad cars. Mr. Carrasco calmly explained
17

18   that he is claustrophobic and requested to wait on the curb. One officer yelled,
19
     “No!” while the other screamed, “You have no option! Get in there now!”
20

21
     Because the officers were so insistent and continued pointing their guns directly at

22   him, Plaintiff sat in the back of the squad car.
23
           33.    Mr. Carrasco is unsure exactly how much time had transpired until
24

25   this point. It felt like he had been detained for approximately thirty minutes but it
26
     may have been less than that. From the inside of the patrol car, Mr. Carrasco
27

28
     watched as Officers Doe 2 and Doe 3 turned their guns towards his 1997 Dodge
                                                8
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 10 of 30 Page ID #:10



 1    Ram cargo van. Officer Doe 1 asked if there was anyone else in the vehicle, and
 2
      Mr. Carrasco told him that there was no one else.
 3

 4           34.    At this point, Mr. Carrasco watched Officers Doe 2 and Doe 3 yell
 5
      some kind of tactical command that included the word “proceed,” and then move
 6

 7
      towards the van with their weapons drawn, one on each side of the van.

 8           35.    Officers Doe 2 and Doe 3 then conducted a search of Mr. Carrasco’s
 9
      van. He was never asked for his consent to a search of the van and he never gave
10

11    consent. From his position in the back of the patrol car, he could not see where
12
      they were searching. As Officers Doe 2 and Doe 3 were searching the van, Officer
13

14
      Doe 1 would occasionally yell “Stay there!” at Mr. Carrasco through the window

15    of the patrol car.
16
             36.    As Mr. Carrasco waited in the back of the car for what felt like an
17

18    interminable length of time, he heard the phrase “confirmation of a white van with
19
      Arizona license plates” coming through the radio of the vehicle. Though he was
20

21
      not privy to the rest of what was being communicated, he assumed that they were

22    referring to his van, which is registered in the state of Arizona where he owns
23
      multiple rental and vacation properties.
24

25           37.    A few minutes later, Officer Doe 1 came towards the window of the
26
      patrol car where Mr. Carrasco was being held and quickly opened the door. Mr.
27

28
                                                 9
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 11 of 30 Page ID #:11



 1    Carrasco, still terrified and unclear about the officer’s intentions, did not move
 2
      until the officer yelled, “You come out!”
 3

 4           38.     Mr. Carrasco was by this point physically and mentally exhausted by
 5
      this ordeal and was still scared for his life.
 6

 7
             39.     Mr. Carrasco stood in front of Officer Doe 1 awaiting further

 8    instructions. The officer yelled, “You may go!” More confused than ever, Mr.
 9
      Carrasco remained still. The officer yelled louder, “You may go!” As Mr. Carrasco
10

11    remained visibly confused, the officer finally offered a purported explanation.
12
      “The reason was stopped you was because your car matches the description of a
13

14
      stolen car.”

15           40.     Mr. Carrasco, who remained silent because of his continuing fear for
16
      his life, could only wonder why none of the officers had ever asked if the van was
17

18    his, confirmed if his name matched the vehicle registration, or asked for any
19
      explanation at all. After all, if the first officer had just asked for his identification,
20

21
      he would have learned that Mr. Carrasco was the lawful owner of the van and lived

22    less than two miles away.
23
             41.     Mr. Carrasco, still standing near the patrol car, looked the officer in
24

25    the eye and wondered if he was telling the truth. The officer then barked, “Do you
26
      understand why we did that?” Mr. Carrasco wanted to say, “No, I do not
27

28
      understand.” However, still thinking of his family and just trying to get out of the
                                                   10
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 12 of 30 Page ID #:12



 1    encounter alive, Mr. Carrasco said in a hushed but respectful voice, “Okay, I am
 2
      going back to work.” Those were the last words exchanged between Mr. Carrasco
 3

 4    and the officers.
 5
            42.    Mr. Carrasco drove the short distance back to his home. His pulse was
 6

 7
      elevated, and he felt traumatized and sick. Mr. Carrasco continues to suffer as a

 8    result of these events. Even now, recalling the incident, he feels physically sick and
 9
      disturbed. He has lost sleep and he shakes when he remembers what it felt like to
10

11    be threatened with deadly force. He feels great sorrow and anger at the injustice he
12
      suffered. He is afraid to live and go about his business in his own community.
13

14
            43.    The officers never gave their names, and the circumstances did not

15    allow Mr. Carrasco to ask for them. Mr. Carrasco was not given the officers’ badge
16
      numbers, nor did he notice any identification on their uniforms. He was not offered
17

18    a business card or any documentation of the incident. He never received an
19
      apology or any expression of remorse, even after it became clear that Mr. Carrasco
20

21
      was completely innocent.

22          44.    Even though Mr. Carrasco was 66 years old and at a relatively high
23
      risk of developing a severe illness from COVID-19, the officers did not allow the
24

25    time for him to put on his face covering, did not wear face coverings themselves,
26
      yelled at him from inches away, and intruded on his personal space.
27

28
                                                11
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 13 of 30 Page ID #:13



 1          45.    This is not the first time Mr. Carrasco has been harassed by GPD
 2
      officials due to his race. In 2016, a GPD officer pulled Mr. Carrasco over and
 3

 4    wrongly accused him of being drunk. The officer also asked why Mr. Carrasco was
 5
      in Glendora. After Mr. Carrasco stated that he lived in the area, the officer scoffed
 6

 7
      and asked him again, as if he didn’t believe him. The officer only released Mr.

 8    Carrasco after he showed the officer his driver’s license. On information and belief
 9
      the GPD has a custom of racially profiling Hispanic individuals in the City.
10

11

12
                              CLAIMS FOR RELIEF
13                         FIRST CLAIM FOR RELIEF
14
                  DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983
                         (Fourth and Fourteenth Amendment)
15

16                                  (Individual Defendants)
17
            46.    Plaintiff hereby incorporates by reference each of the allegations set
18
      forth in the preceding paragraphs as if realleged fully herein.
19

20          47.    The Doe defendants, while acting under color of law, deprived Mr.
21
      Carrasco of his civil rights under the Fourth and Fourteenth Amendments to be free
22

23    from unreasonable searches, seizures, excessive force, and detention and arrest not
24
      supported by reasonable suspicion or probable cause. Defendants also engaged in
25
      excessive force by pointing their guns at Plaintiff throughout this encounter.
26

27

28
                                                12
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 14 of 30 Page ID #:14



 1          48.    As a direct and proximate result of the aforesaid acts, omissions,
 2
      customs, practices, policies, and decisions of the aforementioned defendants, Mr.
 3

 4    Carrasco suffers and will continue to suffer great mental anguish, fright,
 5
      nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to
 6

 7
      reputation, and apprehension as alleged above.

 8          49.    Plaintiff is informed and believes and thereon alleges that the
 9
      aforementioned acts of the individual Defendants were willful, malicious,
10

11    intentional, oppressive, reckless and/or were done in willful and conscious
12
      disregard of the rights, welfare and safety of the Plaintiff, thereby justifying the
13

14
      awarding of punitive and exemplary damages in an amount to be determined at the

15    time of trial against the individual Defendants.
16

17

18                        SECOND CLAIM FOR RELIEF
                  DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983
19
                             (Fourteenth Amendment)
20

21
                                     (Individual Defendants)

22          50.    Plaintiff hereby incorporates by reference each of the allegations set
23
      forth in the preceding paragraphs as if realleged fully herein.
24

25          51.    The Doe defendants, while acting under color of law, deprived Mr.
26
      Carrasco of his civil rights under the Fourteenth Amendments to due process and
27

28
      equal protection, by assuming that he, a Latino man, must be armed, dangerous,
                                                 13
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 15 of 30 Page ID #:15



 1    and an unlawful resident of this country engaged in illegal activity and arresting
 2
      him without any constitutional or reasonable basis.
 3

 4          52.    As a direct and proximate result of the aforesaid acts, omissions,
 5
      customs, practices, policies, and decisions of the aforementioned defendants, Mr.
 6

 7
      Carrasco suffers and will continue to suffer great mental anguish, fright,

 8    nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to
 9
      reputation, and apprehension as alleged above.
10

11          53.    Plaintiff is informed and believes and thereon alleges that the
12
      aforementioned acts of the individual Defendants were willful, malicious,
13

14
      intentional, oppressive, reckless and/or were done in willful and conscious

15    disregard of the rights, welfare and safety of the Plaintiff, thereby justifying the
16
      awarding of punitive and exemplary damages in an amount to be determined at the
17

18    time of trial against the individual Defendants.
19
                         THIRD CLAIM FOR RELIEF
20             DEPRIVATION OF CIVIL RIGHTS – CALIFORNIA CIVIL
21
                               CODE §§ 51.7, 52
                                (All Defendants)
22

23          54.    Plaintiff hereby incorporates by reference each of the allegations set
24
      forth in the preceding paragraphs as if realleged fully herein.
25
            55.    Plaintiff hereby incorporates by reference each of the allegations set
26

27    forth in the preceding paragraphs as if realleged fully herein.
28
                                                 14
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 16 of 30 Page ID #:16



 1          56.    All defendants are subject to liability under California Civil Code
 2
      sections 51.7 and 52, by assuming that he, a Latino man, must be armed,
 3

 4    dangerous, and an unlawful resident of this country engaged in illegal activity and
 5
      arresting him without any constitutional or reasonable basis.
 6

 7
            57.    As a direct and proximate result of the aforesaid acts, omissions,

 8    customs, practices, policies, and decisions of the aforementioned defendants, Mr.
 9
      Carrasco suffers and will continue to suffer great mental pain, suffering, anguish,
10

11    fright, nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to
12
      reputation, and apprehension, as alleged above.
13

14
            58.    The above mentioned individually named and Doe defendants acted

15    under color of law and both separately and in concert. The aforementioned acts of
16
      those defendants, and each of them, were willful, wanton, malicious and
17

18    oppressive, with reckless disregard or with deliberate indifference and with the
19
      intent to deprive Mr. Carrasco of his statutory and constitutional rights and
20

21
      privileges and did in fact violate the aforementioned rights and privileges.

22                    FOURTH CLAIM FOR RELIEF
23     VIOLATION OF CALIFORNIA TOM BANE CIVIL RIGHTS ACT, CIVIL
24
                             CODE § 52.1
                            (All Defendants)
25

26           59.    Plaintiff hereby incorporates by reference each of the allegations set
27
      forth in the preceding paragraphs as if realleged fully herein.
28
                                                15
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 17 of 30 Page ID #:17



 1           60.   All defendants are subject to liability under California Civil Code
 2
      section 52.1 because the individual and Doe defendants subjected Mr. Carrasco to
 3

 4    violence and threats of violence, including the pointing of firearms, and interfered
 5
      with Mr. Carrasco’s constitutional rights by way of threats, intimidation or
 6

 7
      coercion.

 8           61.   As a direct and proximate result of the aforesaid acts, omissions,
 9
      customs, practices, policies, and decisions of the aforementioned defendants, Mr.
10

11    Carrasco suffers and will continue to suffer great mental pain, suffering, anguish,
12
      fright, nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to
13

14
      reputation, and apprehension, as alleged above.

15           62.   The above mentioned individually named and Doe defendants acted
16
      under color of law and both separately and in concert. The aforementioned acts of
17

18    those defendants, and each of them, were willful, wanton, malicious and
19
      oppressive, with reckless disregard or with deliberate indifference and with the
20

21
      intent to deprive Mr. Carrasco of his statutory and constitutional rights and

22    privileges and did in fact violate the aforementioned rights and privileges.
23

24

25

26

27

28
                                                16
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 18 of 30 Page ID #:18



 1                              FIFTH CLAIM FOR RELIEF
 2                 DEPRIVATION OF CIVIL RIGHTS -- 42 U.S.C. § 1983
                   (Fourth and Fourteenth Amendment – Municipal Liability)
 3

 4           63.    Plaintiff hereby incorporates by reference each of the allegations set
 5
      forth in the preceding paragraphs as if realleged fully herein.
 6

 7
             64.    Mr. Carrasco is informed and believes and thereon alleges that, at all

 8    times herein mentioned, defendants City of Glendora, GPD, the relevant policy
 9
      maker, Chief Matt Egan, and relevant supervisory employee, Lieutenant Chris
10

11    Stabio, acted with deliberate indifference, and conscious and reckless disregard to
12
      the safety, security, and constitutional and statutory rights of Mr. Carrasco,
13

14
      including the right to be free from unreasonable searches and seizures, excessive

15    force under the Fourth Amendment, and the right to procedural and substantive due
16
      process and equal protection under the Fourteenth Amendment, maintained,
17

18    enforced, tolerated, ratified, permitted, acquiesced in, and/or applied, among
19
      others, the following practices:
20

21
                    a.    Failing to adequately train, supervise, and control GPD officers

22          in uses of force, including the pointing of firearms at people not reasonably
23
            suspected to be armed and dangerous;
24

25                  b.    Failing to adequately train, supervise, and control GPD officers
26
            in making traffic stops based on probable cause by, among other things,
27

28
                                                17
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 19 of 30 Page ID #:19



 1          allowing the racial profiling of motorists by giving officers the discretion to
 2
            check license plates for stolen vehicles in a racially discriminatory manner;
 3

 4                c.     Failing to adequately train, supervise, and control GPD officers
 5
            in making traffic stops based on probable cause by, among other things,
 6

 7
            allowing them to carry out extreme felony stops based on their own racial

 8          biases;
 9
                  d.     Failing to adequately train, supervise, and control GPD officers
10

11          in proper communication and appropriate responses to members of the
12
            public by, among other things, allowing the use of tactics meant to
13

14
            intimidate and/or frighten, such as ordering a member of the public to walk

15          backwards up a steep hill while multiple officers point their weapons at the
16
            individual’s back;
17

18                e.     Failing to set up systems to prevent abuse by officers including
19
            the failure to properly track and investigate uses of force;
20

21
                  f.     Failing to discipline officers involved in abusing their authority;

22          and
23
                  g.     Condoning and encouraging their officers in the belief that they
24

25          can violate the rights of persons such as Mr. Carrasco with impunity, and
26
            that such conduct will not adversely affect their opportunities for promotion
27

28
            and other employment benefits.
                                                18
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 20 of 30 Page ID #:20



 1           65.    The foregoing are intended to be illustrated and not exhaustive.
 2
             66.    As a direct and proximate result of the aforesaid acts, omissions,
 3

 4    customs, practices, policies, and decisions of the aforementioned defendants, Mr.
 5
      Carrasco suffers and will continue to suffer great mental pain, suffering, anguish,
 6

 7
      fright, nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to

 8    reputation, and apprehension, which have caused Mr. Carrasco to sustain damages
 9
      as alleged above.
10

11
                               SIXTH CLAIM FOR RELIEF
12
                                        BATTERY
13                  (Cal. Gov. Code § 820 and California Common Law)
14
                                      (All Defendants)

15           67.    Plaintiff hereby incorporates by reference each of the allegations set
16
      forth in the preceding paragraphs as if realleged fully herein.
17

18           68.    The Doe defendants, while employed as by the GPD as police
19
      officers, and acting within the course and scope of their duties, grabbed Mr.
20

21
      Carrasco with force sufficient to bruise, pushed Mr. Carrasco into the side of a

22    patrol car and restrained him using full body weight, and conducted a full body
23
      search. The Doe defendants also screamed at and breathed on Mr. Carrasco from
24

25    close range without wearing a face covering or taking any other COVID-19
26
      precautions, despite Mr. Carrasco’s age. This conduct was both harmful and
27

28
      offensive.
                                                19
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 21 of 30 Page ID #:21



 1           69.    Mr. Carrasco suffered harm and was deeply offended by these
 2
      touchings. Given the circumstances of the traffic stop, where Mr. Carrasco did not
 3

 4    resist and was outnumbered by the Doe defendants and was physically smaller and
 5
      older than each of the Doe defendants, this conduct would have been offensive to a
 6

 7
      reasonable person in Mr. Carrasco’s position.

 8           70.    Defendants City and GPD are vicariously liable for the wrongful acts
 9
      of the Doe defendants, inclusive pursuant to section 815.2(a) of the California
10

11    Government Code, which provides that a public entity is liable for the injuries
12
      caused by its employees within the scope of the employment if the employee’s act
13

14
      would subject him or her to liability.

15

16
                            SEVENTH CLAIM FOR RELIEF
17
                                        ASSAULT
18                  (Cal. Gov. Code § 820 and California Common Law)
                                      (All Defendants)
19

20           71.    Plaintiff hereby incorporates by reference each of the allegations set
21
      forth in the preceding paragraphs as if realleged fully herein.
22

23           72.    The actions, omissions, customs, and policies of Defendants, as
24
      described above, were intentional and/or reckless, harmful, threatening and/or
25
      offensive, and a proximate cause of Mr. Carrasco’s damages.
26

27

28
                                                20
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 22 of 30 Page ID #:22



 1           73.    As a direct and proximate result of the assault by Defendants, Mr.
 2
      Carrasco sustained injuries and damages.
 3

 4           74.    The Doe defendants, while employed as police officers by GPD, and
 5
      acting within the course and scope of their duties, threatened to touch Mr. Carrasco
 6

 7
      in a harmful manner. The threats continued well after it was clear that the threat of

 8    deadly force was unnecessary to induce compliance. Mr. Carrasco did not consent
 9
      to this conduct.
10

11           75.    To Mr. Carrasco, it seemed that the Doe defendants were about to
12
      carry out their threat of deadly force. As alleged above, he feared that his life was
13

14
      in imminent danger.

15           76.    As alleged above, Mr. Carrasco suffered emotional and physical
16
      harm as the result of the threat of deadly force, and the Doe defendants’ conduct
17

18    was a substantial factor in causing this harm.
19
             77.    City and GPD are vicariously liable for the wrongful acts of the Doe
20

21
      defendants, inclusive pursuant to section 815.2(a) of the California Government

22    Code, which provides that a public entity is liable for the injuries caused by its
23
      employees within the scope of the employment if the employee’s act would subject
24

25    him or her to liability.
26

27

28
                                                21
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 23 of 30 Page ID #:23



 1                         EIGHTH CLAIM FOR RELIEF
 2            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                  (Cal. Gov. Code § 820 and California Common Law)
 3
                                    (All Defendants)
 4
             78.    Plaintiff hereby incorporates by reference each of the allegations set
 5

 6    forth in the preceding paragraphs as if realleged fully herein.
 7
             79.    The actions, omissions, customs, and policies of Defendants, as
 8

 9    described above, were intentional and/or reckless, extreme and outrageous, and a
10
      proximate cause of Mr. Carrasco’s severe emotional distress.
11
             80.    As a direct and proximate result of the intentional infliction of
12

13    emotional distress by Defendants, Mr. Carrasco sustained injuries as set forth in
14
      the paragraphs above.
15

16           81.    These events caused Mr. Carrasco to suffer severe and disabling
17
      emotional distress. He has lost sleep and his peace of mind, he feels great sorrow
18
      and anger at the injustice he was forced to endure, and he shakes with fear when he
19

20    recalls the events.
21
             82.    The Doe defendants acted intentionally in threatening Mr. Carrasco
22

23    with deadly force, racially profiling him, conducting a full body search, and
24
      refusing to read him his rights or explain why he was being detained, conduct that
25
      was extreme and outrageous. If the Doe defendants did not intend this conduct to
26

27

28
                                                22
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 24 of 30 Page ID #:24



 1    cause emotional distress, then the Doe defendants were reckless in disregarding the
 2
      possibility that such emotional distress would result.
 3

 4           83.    The misconduct described in this Count was undertaken with malice,
 5
      willfulness, and reckless indifference to the rights of others.
 6

 7
             84.    As a proximate result of Defendants' wrongful acts, Mr. Carrasco

 8    suffered damages, including severe emotional distress and anguish.
 9
             85.    City and GPD are vicariously liable for the wrongful acts of the Doe
10

11    defendants, inclusive pursuant to section 815.2(a) of the California Government
12
      Code, which provides that a public entity is liable for the injuries caused by its
13

14
      employees within the scope of the employment if the employee’s act would subject

15    him or her to liability.
16
                               NINTH CLAIM FOR RELIEF
17
                                FALSE IMPRISONMENT
18                  (Cal. Gov. Code § 820 and California Common Law)
                                      (All Defendants)
19

20           86.    Plaintiff hereby incorporates by reference each of the allegations set
21
      forth in the preceding paragraphs as if realleged fully herein.
22

23           87.    Plaintiff was falsely imprisoned by the Doe defendants for no reason
24
      and without justification because of his race and immediately escalated to the
25
      threat of deadly force and detained Plaintiff.
26

27

28
                                                 23
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 25 of 30 Page ID #:25



 1           88.    As a direct and proximate consequence of the acts of Defendants’
 2
      agents and employees, Plaintiffs have suffered and continue to suffer injury.
 3

 4           89.    City and GPD are vicariously liable for the wrongful acts of the Doe
 5
      defendants, inclusive pursuant to section 815.2(a) of the California Government
 6

 7
      Code, which provides that a public entity is liable for the injuries caused by its

 8    employees within the scope of the employment if the employee’s act would subject
 9
      him or her to liability.
10

11                            TENTH CLAIM FOR RELIEF
                                      NEGLIGENCE
12
                    (Cal. Gov. Code § 820 and California Common Law)
13                                    (All Defendants)
14
             90.     Plaintiff hereby incorporates by reference each of the allegations set
15

16    forth in the preceding paragraphs as if realleged fully herein.
17
             91.     At all times, each Defendant owed Plaintiff the duty to act with due
18
      care in the execution and enforcement of any right, law, or legal obligation.
19

20           92.    At all times, each Defendant owed Plaintiff the duty to act with
21
      reasonable care.
22

23           93. These general duties of reasonable care and due care owed to Plaintiff
24
      by all Defendants include but are not limited to the following specific obligations:
25
                           a.    To refrain from using, or causing to be used, excessive
26

27                  and/or unreasonable force against Plaintiff;
28
                                                24
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 26 of 30 Page ID #:26



 1                        b.    To refrain from causing Plaintiff to be wrongfully
 2
                   arrested and/or detained;
 3

 4                        c.    To use generally accepted police procedures and tactics
 5
                   that are reasonable and necessary under the circumstances;
 6

 7
                          d.    To refrain from abusing their authority granted them by

 8                 law;
 9
                          e.    To refrain from violating Plaintiff’s right guaranteed by
10

11                 the United States and California Constitutions and by California
12
                   statutes, as set forth above, and as otherwise protected by law.
13

14
             94.   Additionally, these general duties of reasonable and due care owed to

15    Plaintiff by Defendants City, GPD, Egan, and Stabio include but are not limited to
16
      the following specific obligations:
17

18                        a.    To institute and require proper and adequate training,
19
                   supervision, policies, and procedures concerning the use of vehicle
20

21
                   cameras that read license plates and associated computer systems for

22                 identifying stolen vehicles, to prevent individuals from being
23
                   subjected to unconstitutional felony stops at gunpoint;
24

25                        b.    To properly and adequately hire, investigate, train,
26
                   supervise, monitor, and discipline their employees, agents, and/or
27

28
                                               25
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 27 of 30 Page ID #:27



 1                  GPD officers to ensure that those employees/agents/officers act at all
 2
                    times in the public interest and in conformance with law;
 3

 4                        c.     To make, enforce, and at all times act in conformance
 5
                    with policies and customs that are lawful and protective of individual
 6

 7
                    rights, including Plaintiff’s;

 8                        d.     To refrain from making, enforcing, and/or tolerating the
 9
                    wrongful policies and customs set forth in the paragraphs above.
10

11           95.    Defendants, through their acts and omissions, breached each and
12
      every one of the aforementioned duties owed to Plaintiff. As a direct and
13

14
      proximate result of Defendants’ negligence, Plaintiff sustained injuries and

15    damages, and is entitled to relief as set forth above in the paragraphs above.
16
             96.    The Doe defendants possessed a general duty to use due care to avoid
17

18    an unreasonable risk of danger to others. Defendants’ conduct represents a clear
19
      breach of this duty. Defendants’ failure to question Plaintiff and their immediate
20

21
      escalation to the threat of deadly force represent a clear failure to satisfy the degree

22    of care that Defendants could be reasonably expected to exercise under the
23
      circumstances.
24

25           97.    Defendants’ actions were the actual and proximate causes of
26
      Plaintiff’s injuries. Plaintiff suffered damages as a result of Defendants’ breach of
27

28
      legal duty.
                                                     26
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 28 of 30 Page ID #:28



 1            98.     City is vicariously liable for the wrongful acts of the Doe defendants,
 2
      inclusive pursuant to section 815.2(a) of the California Government Code, which
 3

 4    provides that a public entity is liable for the injuries caused by its employees
 5
      within the scope of the employment if the employee’s act would subject him or her
 6

 7
      to liability.

 8                      ELEVENTH CLAIM FOR RELIEF
 9               NEGLIGENT SUPERVISION, TRAINING, AND HIRING
                                (All Defendants)
10

11            99.     Plaintiff hereby incorporates by reference each of the allegations set
12
      forth in the preceding paragraphs as if realleged fully herein.
13

14
              100. Plaintiff is informed and believes and thereon alleges that Defendants

15    City, GPD, Egan, and Stabio owed a duty of care to Plaintiff in which they were
16
      required to use reasonable diligence to see that Plaintiffs were not harmed by
17

18    defendants’ acts or omissions.
19
              101. As alleged herein, Plaintiff is informed and alleges that Defendants
20

21
      City, GPD, Egan, and Stabio and unnamed administrators, supervisors, and trainers

22    negligently hired, retained, supervised, trained, assigned, and failed to discipline
23
      employees, including Does 1-3, who were involved in and responsible for abusing
24

25    their positions of authority as police officers in their cruel and miscalculated
26
      treatment of Plaintiff. Plaintiff alleges that Defendants’ negligence was a direct and
27

28
      legal cause of Plaintiff’s injuries.
                                                  27
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 29 of 30 Page ID #:29



 1           102. As a direct and legal result of the acts and omissions of Defendants,
 2
      and each of them, Plaintiff has suffered damages, including, without limitation,
 3

 4    loss of earnings and earnings of capacity, loss of enjoyment of life, pain and
 5
      suffering, emotional distress, attorneys’ fees, and costs of suit.
 6

 7
                                            PRAYER

 8          WHEREFORE, Plaintiff requests relief as follows, and according to proof,
 9
      against each defendant:
10

11       1. General and compensatory damages in an amount according to proof;
12
         2. Special damages in an amount according to proof;
13

14
         3. Exemplary and punitive damages against each Doe defendant, but not

15          against City or GPD, in an amount according to proof;
16
         4. Costs of suit and attorneys’ fees, including under 42 U.S.C. § 1988; and
17

18          California Code of Civil Procedure §§ 52(b)(3), 52.1(i);
19
         5. Any and all available statutory fees, including under California Code of
20

21
            Civil Procedure 52(a); and

22       6. Such other relief as may be warranted or as is just and proper.
23

24

25                 Dated: July 22, 2021
26                                            s/ Paul Hoffman
27                                            Paul Hoffman
                                              Attorney for Plaintiff
28
                                                 28
     Case 2:21-cv-05965-MWF-AS Document 1 Filed 07/23/21 Page 30 of 30 Page ID #:30



 1                              DEMAND FOR JURY TRIAL
 2
            Plaintiff hereby respectfully demands that a trial by jury be conducted with
 3

 4    respect to all issues presented herein.
 5
                   Dated: July 22, 2021
 6
                                                s/ Paul Hoffman
 7
                                                Paul Hoffman
 8                                              Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  29
